DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14, 16, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20170030149 to Kadam et al.
Regarding claim 14, Kadam discloses a method of transferring torque to a drill bit 100 in a borehole 160 having a borehole axis, the method comprising: 
rotating a support element 16 about the borehole axis (fig. 2); 
transferring, with a torque transferring element 10, torque from the support element to the drill bit and isolating with a torsional flexible element 12/14 torsional oscillations that are created at the drill bit from the support element (fig. 3; paragraphs 0043, 0045, and 0048);
blocking, with a blocking element 50/54/56, rotation of the torque transferring element relative to the support element about the borehole axis in at least one direction (figs. 3-7B; paragraphs 0037-0038); and 
bearing, with a bearing element 40, the torque transferring element (fig. 3).
Regarding claim 16, the method of claim 1 and 14, further comprising an axial load transferring element configured to transfer axial load from the support element to the drill bit (paragraph 0033).
claim 19, the method of claim 14, further comprising a damping system 14 configured to damp torsional oscillations in the torque transferring element (paragraphs 0029-0031, 0045).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadam et al in view of US 20040238219 to Nichols et al. NOTE: this section provides an alternate rejection for claim 16, which is rejected above.
Kadam teaches the bearing element from claim 14 above, wherein it is taught that the bearing is a thrust bearing (paragraph 0033) but does not specifically mention any radial/axial load components for the bearing.
Nichols teaches a thrust bearing 37 similar to that of Kadam, wherein it is further taught that said thrust bearing is capable of handling/transferring radial and axial loads (paragraphs 0059, 0061). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the thrust bearing of Kadam to transfer/handle axial/radial loads. A person of ordinary skill would have been motivated to do .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadam et al in view of US 20160356089 to Nanayakkara et al.
Kadam teaches the torque transferring element from claims 1 and 14 above, but fails to specifically teach or suggest that the torque transferring element has a higher flexibility per unit length than the support element and/or a torsional spring constant of the torque transferring element is at least 10 times lower than a torsional spring constant of the support element.
Nanayakkara teaches a support element 202 and torque transferring element 404 similar to that of Kadam, wherein the torque transferring element has a higher flexibility per unit length than the support element, which means that a torsional spring constant of the torque transferring element is lower than a torsional spring constant of the support element (paragraphs 0038, 0040, 0042-0044). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a higher flexibility for the torque transferring element of Kadam as taught by Nanayakkara. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because having a higher flexibility for the torque transferring element was a well-known way to reduce the transmission of stick-slip disturbance as taught by Nanayakkara (fig. 5 and paragraph 0040). It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have the torsional spring constant of the torque transferring element at least 10 times lower than a torsional spring constant of the support element since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable Nanayakkara teaches that the spring constant can be manipulated/optimized/modified to achieve the desired effect). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Alter, 105 USPQ 233.

Claim Objections
Claim 24 is objected to because of the following informalities:  there should be a semicolon after “the amplitude of the torsional oscillations”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 and 23-25 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered and are persuasive. However, there were no arguments with respect to independent claim 14, nor was said claim amended.  Therefore, the examiner must maintain the rejections against claim 14 and its dependent claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676